Citation Nr: 0501620	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of whether the appellant's income is excessive for 
purposes of eligibility for nonservice-connected death 
pension benefits, to include the question of whether a timely 
substantive appeal as to that determination was filed, is the 
subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1968.  He died in January 1999.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision that, inter alia, 
denied service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement (NOD) in 
January 2003, and the RO issued a statement of the case (SOC) 
in March 2003.  The appellant filed a substantive appeal in 
April 2003.

In June 2003, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of the claim for service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in January 1999.  The death certificate 
lists the cause of death as end stage congestive 
cardiomyopathy, due to or as a consequence of end stage renal 
failure, due to or as a consequence of non-insulin dependent 
diabetes.  

3.  At the time of the veteran's death, service connection 
was in effect for Legg-Perthe's disease of right hip with 
shortening of right leg, and mild atrophy of thigh and calf 
muscles, evaluated as 20 percent disabling. 

4.  The is no evidence or allegation that either end stage 
cardiomyopathy or end stage renal failure is medically 
related to service, or that the veteran's service-connected 
disability is medically related to his death.

5.  As the persuasive evidence of record establishes that the 
veteran did not serve in the Republic of Vietnam, there is no 
presumption of diabetes due to herbicide exposure, and there 
is otherwise no evidence of a nexus between the diabetes 
resulting in his death and active military service.  

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the March 2003 SOC and the June 2003 SSOC, as well as 
the July 2002 letter, the RO notified the appellant of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim for service connection for the 
cause of the veteran's death.  The RO notified the appellant 
of the criteria for establishing service connection, and of 
the need for evidence showing that the veteran's Legg-
Perthe's disease of the right hip with shortening of the 
right leg, and mild atrophy of thigh and calf muscles was the 
cause of his death or otherwise contributed to or materially 
hastened his death.  After each, the appellant and her 
representative were given the opportunity to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's July 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, particularly, medical 
records, if she gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
appellant provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which the veteran was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.  That letter 
also invited the appellant to submit any additional evidence 
in her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the appellant both before and after the rating 
decision on appeal.  However, the Board finds that the 
appellant has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO sent a July 2002 letter 
soliciting information and evidence from the appellant before 
the initial adjudication; other documents satisfying the 
VCAA's notice requirements were provided to the appellant 
after that rating decision.  The RO issued a SOC in March 
2003, explaining what was needed to substantiate the claim, 
just a few short months after the October 2002 rating 
decision on appeal.  Thereafter, the appellant was afforded 
the opportunity to respond.  The RO did not again adjudicate 
the claim until June 2003.  The Board also points out that 
the case did not come to the Board until January 2005, well 
after the one-year period for response to any document 
providing VCAA notice (see 38 U.S.C.A. § 5103(b)(1)).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant in connection with the claim for service 
connection for the cause of the veteran's death.  As 
indicated below, the RO has obtained verification from the 
service department as to the veteran's foreign service.  The 
appellant also has been given opportunities to submit and/or 
identify evidence to support her claim.  In November 2004, 
the appellant's representative indicated that the appellant 
had no further evidence to submit.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  

The Board also points out, as explained below, that in the 
absence of any competent and persuasive evidence to support 
the appellant's claim, VA is not required to obtain a medical 
opinion in connection with this matter.  See 38 U.S.C.A. 
§ 5103A. 

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the appellant prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Hence, the Board finds that there is no prejudice to the 
appellant in the Board proceeding, at this juncture, with a 
decision on the claim under consideration. 

II.  Factual Background

Service department records show that the veteran volunteered 
for an overseas assignment in Guam and in Okinawa.  Records 
show that his foreign service included an assignment in 
Thailand in 1965 and 1966.

The veteran's DD Form 214 indicates that the veteran had been 
awarded the Vietnam Service Medal, among other awards.

Service medical records, dated in November 1967, show that 
the veteran complained of occasional pain in the right hip 
and leg, without severe symptoms.  Examination revealed 
limitation of internal rotation of the right hip with atrophy 
of the right thigh muscle.  There was also a slight 
shortening of the veteran's right leg.  X-rays revealed a 
probable old slipped epiphysis of the right femur.  The 
examiner advised the veteran to avoid prolonged marching, 
running, and jumping.

In an August 1968 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
Legg-Perthe's disease of right hip with shortening of right 
leg, and mild atrophy of thigh and calf muscles, effective 
February 3, 1968.
  
In June 1989, the Board denied a disability rating in excess 
of 20 percent for the veteran's service-connected Legg-
Perthe's disease of right hip with shortening of right leg, 
and mild atrophy of thigh and calf muscles.

The veteran died on January [redacted], 1999.  His death certificate 
shows that the immediate cause of death was end stage 
congestive cardiomyopathy, due to or as a consequence of end 
stage renal failure, due to or as a consequence of non-
insulin dependent diabetes.  No other significant conditions 
contributing to the veteran's death were shown.  He died at 
his residence, and no autopsy was performed.  There were no 
claims for service connection pending at the time of his 
death.

In June 2002, the appellant filed a claim for dependency and 
indemnity compensation, death pension, and accrued benefits.

In August 2002, the service department reported that there 
was no evidence in the veteran's file to substantiate any 
active service in the Republic of Vietnam.

In a January 2003 statement, the appellant indicated that the 
veteran's service in the U.S. Air Force was during both the 
Korean War and Vietnam Conflict, and that the veteran's plane 
was shot down behind enemy lines in 1968.

III.  Legal Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings of the existence of 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes the evidence does not indicate, 
and the appellant does not allege, that the veteran's 
service-connected Legg-Perthe's disease of right hip with 
shortening of right leg, and mild atrophy of thigh and calf 
muscles, caused or contributed to cause his death.  The 
evidence reflects no treatment for the service-connected 
disability for many years preceding the veteran's death in 
January 1999.  Moreover, the death certificate includes no 
mention of the disability, either as a cause or contributing 
cause of the veteran's death, and there is otherwise no 
medical evidence of a relationship between the service-
connected disability and death.  

There is likewise neither evidence nor allegation that any of 
the conditions listed on the veteran's death certificate, 
other than diabetes, is medically related to military 
service.  The record reveals no evidence of complaints or 
diagnosis of, or treatment for, end stage congestive 
cardiomyopathy or end stage renal failure, and there is no 
competent medical evidence or opinion relating either of 
these post-service diagnoses to any incident of service.

Rather, the appellant contends that diabetes, the underlying 
cause of the veteran's death, was medically related to 
service-specifically, in-service herbicide exposure.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Additionally, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) and chronic lymphocytic leukemia (CLL) were 
each added to the list of diseases that are presumed to be 
associated with Agent Orange exposure.  See 66 Fed. Reg. 
21366 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  
Thus, a presumption of service connection arises for a 
Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions listed above.

While there is now a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(see 38 C.F.R. § 3.307(a)(6)(iii)), in this case, the service 
department found no evidence of the veteran's duty or 
visitation in the Republic of Vietnam; the veteran was 
stationed in Thailand in Southeast Asia. The Board also 
points out that award of the Vietnam Service Medal does not 
otherwise establish Vietnam service, as that medical was also 
awarded to veterans who did not physically serve in Vietnam, 
but who supported military operations on ships or aircraft.  
As such, the Board finds that the most probative evidence on 
the question of duty or visitation in the Republic of Vietnam 
weighs against the appellant's claim.  Hence, there is no 
presumption of herbicide exposure, and no presumption of 
service connection for disability or death as due to 
diabetes.  

There record also presents no medical basis for a finding 
that the diabetes resulting in the veteran's death was 
directly related to any incident of active military service.  
There is no objective evidence to establish the veteran's 
actual exposure to herbicides in service, to include Agent 
Orange.  Moreover, the service records reveal no complaints 
or diagnosis of, or treatment for, diabetes in service.  
Finally, there is no competent medical evidence or opinion 
relating the post-service diagnosis of diabetes to the 
veteran's active military service.  

The Board has considered the appellant's assertions in 
adjudicating the claim on appeal.  While the Board does not 
doubt the sincerity of her belief that the veteran's death 
was, at least partially, due to service, as a layperson 
without the appropriate medical training and expertise, the 
appellant simply is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In adjudicating the current claim, the Board also has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of competent and persuasive evidence to support the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


